DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Objections
Claims 2-10 are objected to because of the following informalities:  Claims 2-10 all recite “characterized in that”.  It is suggested that “characterized in that” is changed to “wherein” so that the claims conform to what is considered standard English claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation the camera comprises a wide-angle lens with a diagonal angular field of between 60o and 270o, and the claim also recites in particular between 60o and 180o, which is the narrower statement of the range/limitation.  The claim further recites, “in particular in fisheye lens”, which is even more narrowing. Claim 9 similarly recites “the digitized data selected by the image processing device can be subjected to a digital correction”, then recites, “in particular an elimination of distortion”, a narrower limitation.  Claim 11 recites “in particular for curing the lining sleeve”, and the narrower, “preferably for curing a curable ply of the lining sleeve”.  The claim(s) are considered indefinite because there is a question or doubt as to 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 10-12, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,915,419 to Tweedie et al.   
Tweedie et al. discloses a device for curing resin-impregnated lining sleeves with high-energy radiation, comprising at least one radiation source, lamps (142), for generating high-energy radiation for curing a lining sleeve, at least one camera (111) for capturing a sequence of images of the surrounding area of the device and at least one input device, remote from the curing device, wherein by means of the input device a capturing region and/or a display region of the camera can be set or is set, by a user, and wherein setting of the capturing region of the camera is performed by claims 1, 11, 12 and 20.  Fig. 11 illustrates the camera being arranged in particular at or in a region of a front or a rear end of the device, as recited in claims 6 and 16.  The device is positioned via the camera remotely, thereby disclosing the camera being in operative connection with a display device (screen/monitor), wherein the capturing region and/or the display region of the camera is displayed on the display device, as recited in claims 10 and 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tweedie et al. in view of U.S. 5,577,864 to Wood et al.
Tweedie et al. discloses the recited structure, including a camera that may be moved by the user in order to set the capturing region of the Wood et al. discloses an apparatus related to the linings of pipelines and passageways, including an inspection camera (24), wherein col. 4, lines 63-66, disclose that the camera is adapted to be swiveled about the pivot axis (26) and also to be rotated about an axis extending longitudinally of the sewer (10) so that the camera can look at the lateral (12).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the camera of Tweedie et al. to include motors that would provide both rotational and pivotal movement of the camera, as suggested by Wood et al., in order to allow a greater range of movement and therefore provide a wider range of view within the pipeline.
Claims 7, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tweedie et al. in view of U.S. 9,023,160 to Warren et al.  
Tweedie et al. discloses the recited structure with the exception of providing two cameras.  The patent to Warren et al. discloses a pipelining launcher device (10) including two cameras (32, 34) that capture regions which only partially overlap one another, wherein the captured information is evaluated together and displayed by an image processing device.  It would have been obvious to one having ordinary skill in the art at the time Tweedie et al. a second camera, as suggested by Warren et al., in order to aid in positioning of the device within the pipeline.  

Allowable Subject Matter
Claims 2, 5, 13, 15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing pipeline repairing device, including cameras.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


January 28, 2022
P. F. Brinson